DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 03/25/2022 have been entered.
Per the 03/25/2022 amendment:
Claims 1, 4-5, 8, 10-11, 14-15, 17, 31, 33-34, 36, 41, 43-44, 51, 68, 69 and 74 are currently amended.
Claims 3 and 32 are cancelled.
Claims 1, 4-5, 8, 10-12, 17, 19, 31, 33-39, 41, 43-44, 50-51, 53, 68-69 and 74 are now pending.

Response to Arguments

Applicant’s arguments, see pages 10-12 of Remarks, filed 03/25/2022, with respect to the 103 rejections have been fully considered and are persuasive.  The rejection of independent Claims 1, 31, 41 and 68 has been withdrawn. 

Allowable Subject Matter

Claims 1, 4-5, 8, 10-12, 17, 19, 31, 33-39, 41, 43-44, 50-51, 53, 68-69 and 74 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “information indicating a mapping between different paging information and indices associated with the different mapping information”, overcomes previously cited prior art by including a step not present in the prior art. Previously cited prior art disclosed that the UE received an encrypted list of PLMNs, which was interpreted to read on paging information. Claim 1 has been amended such that the information received at the UE during an RNAU registration procedure is information indicating a mapping between paging information and indices associated with the paging information. An index mapped to paging information is not disclosed in previously cited prior art. The prior art also does not disclose sending an index of different paging information for the UE to parse and determine a specific subset of the paging information. The instant invention includes an index to identify and decrypt paging information that is not found in the prior art.
	For these reasons, Claim 1 is in condition for allowance. Independent Claims 31, 41 and 68 disclose substantially similar scope and are in condition for allowance for the same reasons. Dependent Claims 4-5, 8, 10-12, 17, 19, 33-39, 43-44, 50-51, 53, 69 and 74 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        

/JAMAL JAVAID/Primary Examiner, Art Unit 2412